DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 1/15/2020.  Currently claims 1-20 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/086746 A1 (hereafter “Ofek”) in view of WO 2019/2258991 A1 (hereafter “Braun”).
Ofek teaches an intravenous (IV) device (figure 2; [0031] Peripheral IV), comprising; a catheter (12); a fluidic path fluidically coupled to a hollow formed through the needle and catheter (interior lumen of the catheter tube); a printed circuit board (PCB) (36; [0039]), comprising a communication device (40) configured to communicate with a computing device; and a plurality of sensors ([0035], 30) operatively coupled to the PCB, wherein the plurality of sensors are proximate the fluidic path to measure a biological characteristic related to a plurality of patient vitals.
Ofek discloses the claimed invention except for the needle that is formed with a catheter coaxially around it.  Braun teaches that it is known to use a needle that is formed with a catheter coaxially around it as set forth in para [0002] and description regarding using needles which project beyond the tip of the catheter for vein insertion as a peripheral IV to provide for a known efficient and direct way to access a vein for injection of a medicament.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Ofek with the needle that is formed with a catheter coaxially around it as taught by Braun, since such a modification would provide the system and method with the needle that is formed with a catheter coaxially around it for providing for a known efficient and direct way to access a vein for injection of a medicament.
Concerning claim 2 and the plurality of sensors comprises a pressure sensor fluidically coupled to a fluid path in the IV device to measure a pulse of the patient (see [0036]).
Concerning claim 3 wherein, with a processor associated with the IV device, a fast Fourier transform is executed to detect a pressure trace detected by the pressure sensor (examiner is of the position that this is a well known operation to detect pressure known to a PHOSITA and that one would choose this operation in order to maintain safety protocols in a patient). 
Concerning claim 4 wherein the plurality of sensors comprises a temperature sensor to measure a temperature of blood within the patient’s body (see [0045]).
Concerning claim 5 wherein the temperature sensor is operatively coupled to a fluidic path in the IV device used to house venous blood of the patient (see [0048]).
Concerning claim 6 wherein the plurality of sensors comprises an optical sensor to measure an oxygen level within blood of the patient’s body (see [0045]).
Concerning claim 7 further comprising a pressure sensor to detect a pulse of the patient and wherein the optical sensor detects the pulse of the patient and compares the detected pulse rate with the detected pulse rate from the pressure sensor (Examiner is of the position that the detection and monitoring of a pluse from a pressure sensor is well known of a preferred operation a PHOSITA would make to monitor and treat a patient in a safe way).
Concerning claim 8 wherein the communication device comprises a network interface device, wherein the network interface device communicatively couples the printed circuit board to an IV device control module of a computing device (see [0040]).
Concerning claim 9 further comprising a stabilization patch to be placed over the IV device and include a processor operatively coupled to the plurality of sensors on the IV device (see wings of hub in figure 2, 12).
Concerning claim 10 wherein the plurality of sensors is formed within a microfluidic die operatively coupled to the PCB (Examiner is of the position that this is a method of forming or making an apparatus and therefore a functional type limitation.  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitation of the claim.  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.
Concerning claim 11 and a method of manufacturing an IV device, comprising: forming a printed circuit board (PCB) at an intravenous (IV) device (Ofek 36 in figure 2 at 10); forming a processor on the PCB (([00039]); operatively coupling a pressure sensor ([0045]) at the IV device to the processor; operatively coupling a temperature sensor ([0045]) at the IV device to the processor; operatively coupling an optical sensor ([0045]) at the IV device to the processor; and operatively coupling a communication device ([0040]) to the processor, wherein the communication device is configured to communicate with a computing device.
Concerning claim 12 further comprising forming a stabilization patch over the IV device to secure the IV device to the skin of a patient (see wings of hub in figure 2, 12).
Concerning claim 13 further comprising operatively coupling an accelerometer to the processor device to measure an acceleration of the IV device (see [0045]).
Concerning claim 14 further comprising fluidically coupling the pressure sensor to a fluidic path formed in the IV device (see [0036]).
Concerning claim 15, further comprising coupling the temperature sensor to a surface of a fluidic tube coupled to the IV device (see [0048]).
Concerning claim 16 further comprising optically coupling the optical sensor to a fluidic path formed through the IV device (see [0045]).
Concerning claim 17 and an intravenous therapy system, comprising: a needle (Braun teaching as described above); a catheter coaxially formed around the needle (Braun teaching as described above); a fluidic path fluidically coupled to a hollow formed through the needle and catheter (Ofek interior lumen); a printed circuit board (PCB) (Ofek 36), comprising a communication device (40); a plurality of sensors (30) operatively coupled to the fluidic path to measure a biological characteristic related to a plurality of patient vitals; and a Stabilization patch to secure the needle and catheter to a patient’s body (see wings of hub in figure 12 for example), the stabilization patch housing a processor operatively coupled to the plurality of sensors (30).
Concerning claim 18 wherein the plurality of sensors comprises a pressure sensor fluidically coupled to a fluid path in the IV device to measure a pulse of the patient (see [0036]).
Concerning claim 19 wherein the plurality of sensors comprises a temperature sensor to measure a temperature of blood within the patient’s body (see [0045]).
Concerning claim 20 wherein the plurality of sensors comprises an accelerometer to detect a rapid fall of the patient when the intravenous therapy system is inserted into the patient’s body (see [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783